IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-13-00026-CV

ELIZABETH CADY, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF DONALD
JASON WILDE, DECEASED,
                                                          Appellant
v.

JIMMIE LEE CARGILE AND TEXAS
PREMIER RESOURCES, LLC,
                                                          Appellees


                          From the 249th District Court
                             Johnson County, Texas
                           Trial Court No. C201100149


                                      ORDER


      This appeal was referred to mediation on June 5, 2014. Mediation was to take

place by July 28, 2014 but the time to conduct mediation was extended, on request of the

parties, to November 30, 2014.

      On November 7, 2014, the parties filed a motion to conduct mediation by

telephone, informing the court that mediation was scheduled to occur on November 7
and that due to a death in the mediator’s family, mediation was cancelled. The parties

also informed the court that due to the parties’ and mediator’s schedules, a new

mediation date cannot be set for several months.           Therefore, the parties request

mediation be conducted by telephone and the deadline to be extended to January 31,

2015.

        The parties’ joint motion is granted in part. The parties’ request for mediation

solely by telephone is denied. The parties must arrange for mediation to be principally

conducted by “video” conferencing through any available means including “Skype,”

“Face Time,” or any other such service or program. To the extent necessary to facilitate

or supplement the video conference, telephonic communication is not prohibited.

        The deadline for mediation is extended to January 31, 2015. All other provisions

of the Court’s Order dated June 5, 2014 remain in place.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 26, 2014




Cady v. Cargile                                                                    Page 2